       Case 1:05-cv-01971-PLF Document 404-1 Filed 11/23/20 Page 1 of 2




                 �nit.eh �tat.es @nurt nf J\pp.eals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 20-5130                                                 September Term, 2020
                                                                        1:05-cv-01971-ESH
                                                       Filed On: September 29, 2020
Mohammed Al Qahtani, Detainee, Guantanamo
Bay Naval Station and Manea Ahmed Al
Qahtani, as next friend of Mohammed
AI-Qahtani,

              Appellees

       V.


Donald J. Trump, President of the United
States, et al.,

              Appellants


       BEFORE:       Henderson, Rogers, and Tatel, Circuit Judges

                                         ORDER

       Upon consideration of the motion to dismiss, the opposition thereto, and the reply;
and the sealed motion for stay pending appeal and expedition, the sealed opposition thereto,
and the sealed reply, it is

        ORDERED that the motion to dismiss be granted. The district court's order granting
                                         □         □
a writ of mandamus did not "clearly grant or denY a specific request for injunctive relief"
and is therefore not appealable as of right under 28 U.S.C. § 1292(a)(1). See Salazar ex
rel. Salazar v. District of Columbia, 671 F.3d 1258, 1261 (D.C. Cir. 2012) (quoting lnt'I
Ass'n of Machinists & Aerospace Workers, AFL-CIO v. E. Air Lines, Inc., 849 F.2d 1481,
1486 n.11 (D.C. Cir. 1988)). To the extent that the district court's order had the "practical
effect" of granting such relief, the government has not demonstrated that the order "might
have a 'serious, perhaps irreparable, consequence,' and . . . can be 'effectually challenged'
only by immediate appeal." � at 1262 (quoting Carson v. Am. Brands, Inc., 450 U.S. 79,
84 (1981)). Finally, the district court's order is not appealable under the collateral-order
doctrine because the order did not "resolve an important issue completely separate from the
merits of the action," and is not "effectively unreviewable on appeal from a final judgment."
Citizens for Responsibility & Ethics in Washington v. U.S. Dep't of Homeland Sec., 532
F.3d 860, 864 (D.C. Cir. 2008) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 468
(1978)). It is
       Case 1:05-cv-01971-PLF Document 404-1 Filed 11/23/20 Page 2 of 2




                 �nit.eh �tat.es @nurt nf J\pp.eals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT


No. 20-5130                                                 September Term, 2020

      FURTHER ORDERED that the motion for stay pending appeal and expedition be
dismissed as moot.

       Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to withhold issuance of the mandate herein until seven days after resolution of any
timely petition for rehearing or petition for rehearing en bane. See Fed. R. App. P. 41(b);
D.C. Cir. Rule 41.


                                        PerCuriam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                   BY:    / s/
                                                           Manuel J. Castro
                                                           Deputy Clerk




                                           Page2
